REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND

               No. 2262

         September Term, 2012


         LUIS A. MORALES

                   v.

       STATE OF MARYLAND




   Krauser, C.J.,
   Zarnoch,
   Raker, Irma S.
          (Retired, specially assigned),

                   JJ.


          Opinion by Raker, J.


         Filed: August 29, 2014
       Luis Morales, appellant, was convicted in the Circuit Court for Prince George’s

County of robbery with a deadly weapon and related charges. Before this Court he presents

the following questions for our review, which we have rephrased slightly:

       1. Did the trial court admit prejudicial hearsay improperly?

       2. Did the motions court err in denying appellant’s motion to suppress pre-trial
       photographic identifications?

We shall answer both questions in the negative and affirm.




                                              I.

       Appellant was indicted by the Grand Jury for Prince George’s County with the

offenses of robbery with a deadly weapon, robbery, attempted robbery with a deadly weapon,

attempted robbery, two counts of first degree assault, two counts of second degree assault,

theft under $1,000, use of a handgun in the commission of a crime of violence, possession

of a regulated firearm after a disqualifying crime and carrying a handgun. The jury convicted

appellant of all the charges and the court sentenced him to the following terms of

incarceration: twenty years, with all but ten years suspended for robbery with a deadly

weapon; twenty years, to run consecutively, with all but five years suspended for use of a

handgun in the commission of a crime of violence; and five years, to run concurrently, for

possession of a regulated firearm.1




       1
           The court merged the remaining charges for sentencing purposes.
       On February 22, 2013, Sahid Kaleem and his son, Taha Kaleem, arranged to meet

appellant at 14701 Bowie Road in Laurel to purchase two cellular phones for $550.

Appellant had advertised the phones for sale on the Internet website, Craigslist, which the

Kaleems used to set up the transaction. Javeria Kaleem, Sahid’s daughter and Taha’s sister,

accompanied her father and brother. When they arrived at the location, Sahid and Taha

exited their vehicle to meet appellant, and Javeria stayed in the car. Appellant walked with

the Kaleems over to their vehicle, pulled out a handgun and informed them that they were

being robbed. Appellant first demanded money from Taha and shot him when Taha failed

to comply. Appellant pointed the handgun at Sahid and made the same demand. Sahid

complied, and appellant ran away. Taha called 911.

       In the course of the investigation of the crime, the Kaleems made photographic

identifications of appellant as the assailant. Appellant moved pre-trial to suppress the

identifications. He argued that the police employed impermissibly suggestive procedures in

obtaining the identifications and that the reliability of the identifications did not outweigh the

corrupting effect of the suggestive procedures. The following facts were adduced at the

suppression hearing.

       Prince George’s County Police Detective Andrew Batavick was the lead investigator

of the robbery. On the night of the incident, the Kaleems went to the police station and met

with Detective Batavick to make a statement and to look through a photo book that contained

pictures of potential suspects. The detective put Taha and Javeria in one room, and he placed



                                                2
Sahid in a different room. Detective Batavick gave the photo book to Javeria and instructed

her and Taha to look through the photos individually, not to communicate with one another

and to just go through the pictures to see if anyone looked similar to the person who robbed

them.

        Detective Batavick sat outside of the room while Taha and Javeria reviewed

independently the pictures in the photo book. The detective left the door ajar. He monitored

the children and stated that he did not see or hear the children communicating. Once they

were finished, Taha and Javeria had selected two photographs, one of which was appellant,

and they indicated that the two people in the photographs had similar features to the assailant.

Neither Taha nor Javeria asserted that either of the two individuals was the robber. Sahid

reviewed the pictures and indicated that, although some pictures looked similar, he could not

identify the robber.

        The following day, Detective Batavick and two other detectives went to the Kaleem’s

home to show them a photo array. Taha and Javeria were home, but Sahid was at work.

Detective Batavick showed Taha and Javeria a photo array containing the pictures of six

individuals, including appellant.2 The photo of appellant was a more recent photo of him




        2
       Detective Batavick stated that further investigation led the police to believe that
appellant was their primary suspect. Accordingly, the detective obtained a photograph of
appellant, different from the one used in the photo book, and he utilized the Maryland Image
Repository to generate the photo array. He indicated that the process involves using digital
imagery to formulate individuals matching the same facial features as appellant based on the
new photograph that he obtained.

                                               3
than the one in the photo book that the Kaleems saw on the previous night. The photo array

did not include a photo of the other individual that Taha and Javeria had selected from the

photo book. After reviewing independently the photo array, Taha and Javeria each identified

appellant as the assailant.3

       On February 28, 2013, the detectives met with Sahid to show him the same photo

array that was presented to the children. Sahid identified appellant as the person who robbed

him and stated, “that’s him.”

       The Kaleems testified at the suppression hearing about their identifications. Javeria

claimed that she communicated openly with her brother while reviewing the photo book at

the police station on the night of the incident. She indicated that because she did not get a

good look at the assailant’s face, she relied on her brother’s input. In doing so, however,

Javeria claimed that Taha did not tell her which picture to select. Javeria also testified that

she told her father which picture she thought looked like the assailant.             On cross-

examination, Javeria stated that the police did not tell her which picture to select nor did they

influence her in any way. Taha denied communicating with his sister. He testified that

Javeria did not confide in him to make her identification and that the police gave them

instructions to not communicate with one another.

       After hearing testimony, the court ruled as follows:



       3
        Taha stated that the person in the photo that he selected had a similar nose, mouth,
color of skin and hairstyle as the assailant. Javeria selected appellant’s photo and noted,
“that’s him.”

                                               4
              “[I]t is apparent to the Court that, of course, their testimonies are
              not, of the two children, are not consistent, but that is more
              fodder for trial than motions. What we’re looking at here is the
              conduct of the State agents, the police. And in this case, both
              children were very clear on the fact that the police didn’t tell
              them which picture to pick, they didn’t suggest to pick any
              particular picture, and the Court found their testimony as to that,
              which is really the issue in this case, the conduct by the police,
              credible.

              And, so, the Court finds that the Defense has not met its burden
              in this case to get to the second prong in that the Court does not
              find that there was any - - the Court does not find, based upon
              the evidence, that there was any suggestivity on the part of the
              police in any of the witnesses’ identifications to cause this Court
              to suppress those pretrial identifications. So, I’m going to deny
              the Defense Motion to Suppress.”

The court denied appellant’s motion to suppress the photo identifications and the case

proceeded to trial.

       At trial, Detective Batavick testified about the details of the investigation that led to

appellant’s arrest. At one point, the State sought to elicit testimony from the detective

explaining how he arrived at appellant’s home. The colloquy occurred as follows:

              “[PROSECUTOR]: So let’s take a step back. You went to the
              Kaleem house - - residence the 23rd of February, correct?

              DET. BATAVICK: Yes.

              [PROSECUTOR]: What, if anything, else -- did you do further
              investigation at that time?

              DET. BATAVICK: Once I was finished there we contacted
              Craigslist.

              [DEFENSE COUNSEL]: Objection.

                                               5
THE COURT: He can testify he contacted Craigslist.
Overruled.

[PROSECUTOR]: And based on the, don’t tell us what you
received, but based on what information you got, what, if
anything, did you do?

DET. BATAVICK: Rephrase the question.

[PROSECUTOR]: What did you do with the information you
received - - did you get information from Craigslist?

DET. BATAVICK: Yes.

[PROSECUTOR]: What did you do with the information you
received from Craigslist, what investigative action did you take?

[DEFENSE COUNSEL]: I object.

THE COURT: And that’s overruled.

DET. BATAVICK: With the information received from
Craigslist, I contacted the cell phone carrier. They provided a
number that carried a list.

[DEFENSE COUNSEL]: Objection.

THE COURT: You can say you contacted the cell phone carrier.
Next question. Yes, he can.

[PROSECUTOR]: Did there come a time when you went to
13503 Briarwood Drive?

DET. BATAVICK: Yes.

[PROSECUTOR]: And why did you go to that particular
address?




                               6
             DET. BATAVICK: The carrier provided us with a name and
             address to that number.

             [DEFENSE COUNSEL]: Objection.

             THE COURT: Based on the information received from the
             carrier?

             DET. BATAVICK: Yes.

             THE COURT: That’s stricken as the way he put it, so sustained.
             What I’m trying to say to you is, it’s called hearsay what some
             other entity said or did - - you cannot do that, only what you said
             or did, okay.

             [PROSECUTOR]: Did you go that address?

             DET. BATAVICK: Yes.”

Defense counsel did not move for a mistrial and the examination continued.

      At the close of all the evidence, the court instructed the jury, in relevant part, as

follows:

             “The following things are not evidence and you should not give
             them any weight or consideration: Any testimony that I struck
             or did not admit into evidence and the questions that the
             witnesses were not permitted to answer and objections of the
             lawyers . . . .

             When I did not permit the witness to answer a question, you
             must not speculate as to the possible answer. If, after an answer
             was given, I order that the answer be stricken, you must
             disregard both the question and the answer.”

      As indicated above, appellant was convicted of all the charges and sentenced. This

timely appeal followed.



                                             7
                                             II.

       Appellant argues first that the court erred by admitting prejudicial hearsay testimony.

He contends that Detective Batavick should not have been permitted to testify that he

contacted Craigslist and received a phone number, which in turn led him to contact a cell

phone carrier that provided appellant’s contact information. He argues that the detective

could have explained that he went to appellant’s address “upon information received” instead

of relaying specific information that connected him to the robbery. Next, appellant argues

that the court erred in denying his motion to suppress because the police employed

impermissibly suggestive procedures to obtain the Kaleem’s photographic identifications.

He argues that because the police allowed Taha and Javeria to sit in the same room and

discuss the descriptions with one another, it tainted the identification procedure. Moreover,

appellant asserts that it was impermissibly suggestive that the police included his photograph

in both the photo book and the photo array without including the picture of another suspect

identified by Taha and Javeria. He concludes that the State failed to establish by clear and

convincing evidence that the identifications were reliable nonetheless.

       The State counters first that the court did not admit prejudicial hearsay testimony

because it responded properly to the objection and struck the objectionable testimony. The

State notes that appellant did not move for a mistrial and hence, the court afforded him all

the remedy for which he sought. Next, the State maintains that the identification procedures

employed by law enforcement were not impermissibly suggestive. The State argues that



                                              8
Detective Batavick instructed the witnesses to not communicate with each other and that he

did not see or hear the children violate that instruction. In addition, the State notes that there

is nothing to suggest that the witnesses noticed that appellant’s photo was included in both

the photo book and the photo array and that the photo of the other individual they selected

previously was absent. The State concludes that the inquiry into the reliability of the

identifications ended when the court found properly that the procedures employed were not

impermissibly suggestive.




                                               III.

       We address first appellant’s argument that the court erred by admitting inadmissible

hearsay evidence when it permitted Detective Batavick to explain how he arrived at

appellant’s residence by testifying to specific information that a cell phone carrier provided

him. We disagree with appellant.

       Hearsay constitutes “a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Md.

Rule 5-801(c). In the absence of an exception to the general rule, hearsay is inadmissible at

trial. Rule 5-802. Whether evidence is hearsay is reviewed de novo. Parker v. State, 408

Md. 428, 436, 970 A.2d 320, 325 (2009).

       Generally, an out-of-court statement is admissible as non-hearsay if it is offered for

the purpose of showing that a person relied and acted upon the statement, rather than for the



                                                9
purpose of showing that the facts elicited in the statement are true. Purvis v. State, 27 Md.

App. 713, 716, 343 A.2d 898, 900 (1975). In the context of an officer explaining why he or

she arrived at a particular location, the officer “should not be put in a false position of

seeming to have just happened upon the scene; he should be allowed some explanation of his

presence and conduct.” McCray v. State, 84 Md. App. 513, 518, 581 A.2d 45, 47 (1990).

The officer’s explanation, however, must not include “contemporaneous and specific

information about the defendant’s clothing, location, and activity, [as] it can be highly

persuasive as to the defendant’s actual guilt of the crime charged, even without a name.”

Parker v. State, 408 Md. at 443, 970 A.2d at 329. Doing so would contaminate the out-of-

court statement explaining the officer’s presence at the location and render the statement

inadmissible. See Purvis, 27 Md. App. at 718-19, 343 A.2d at 901-02 (finding that an

explanation by a testifying officer that relates specific information identifying the accused

as the assailant “is so likely to be misused by the jury as evidence of the fact asserted that it

should be excluded as hearsay”).

       The record in the instant matter indicates that the detective’s testimony referenced

improperly specific out-of-court information that connected appellant to the underlying

robbery. Detective Batavick testified that the cell phone carrier provided him with a “name

and address” for a phone number that he obtained from Craigslist. He explained that the

contact information he received from the cell phone carrier led him to appellant’s residence.

The detective’s testimony allowed the jury to connect appellant to the Craigslist



                                               10
advertisement, which was the ruse that appellant devised to rob the Kaleems. That appellant

used Craigslist to lure the victims to his home and rob them is the very object that the State

undertook to establish at trial. The detective’s testimony is highly persuasive and likely to

be misused by the jury because it speaks directly to appellant’s guilt as to the charges against

him. Accordingly, we find that Detective Batavick’s testimony contained inadmissible

hearsay.

       We shift our inquiry to the trial court’s response to the objectionable testimony and

hold that the court acted properly. The detective stated first that he contacted the cell phone

carrier and they “provided a number that carried a list.” Defense counsel objected. The court

limited implicitly the witness’s testimony by instructing him that he could state that he

contacted the cell phone carrier. Defense counsel did not move to strike the remaining part

of the detective’s testimony and the State continued its examination. Subsequently, Detective

Batavick testified that the carrier “provided [the police] with a name and address” to the

phone number obtained from Craigslist. Defense counsel objected and the court identified

the testimony as inadmissible hearsay, sustained defense counsel’s objection and struck the

testimony. Appellant did not move to strike the testimony nor did he move for a mistrial.

The court sua sponte provided the remedy of striking the inadmissible testimony. Moreover,

at the close of all the evidence, the court instructed the jury that stricken testimony is not to

be considered as evidence. See Klauenberg v. State, 355 Md. 528, 545-46, 735 A.2d 1061,

1070-71 (1999) (holding that there was no error where appellant’s objections were sustained,



                                               11
testimony stricken and finding relevant the fact the court instructed the jury to disregard

stricken evidence). It is clear that appellant received all the relief that he sought with respect

to the inadmissible testimony and hence, we find no error. See Hyman v. State, 158 Md.

App. 618, 631, 857 A.2d 1166, 1173 (2004) (noting that after the trial court sustained the

objection, “appellant did not request further relief at trial; he did not ask the court to strike

the statement, that a curative instruction be given, or that a mistrial be granted” and thus, he

“effectively waived all other potential review on appeal”).




                                               IV.

       We turn next to appellant’s argument that the motions court erred in denying his

motion to suppress pre-trial photographic identifications. We disagree with appellant.

       In reviewing the court’s decision to deny appellant’s motion to suppress, ordinarily,

we consider only the record of the suppression hearing and not the evidence at trial. Prioleau

v. State, 411 Md. 629, 638, 984 A.2d 851, 856 (2009). We review the evidence presented

at the suppression hearing in the light most favorable to the prevailing party. Id. We extend

great deference to the factual findings of the suppression judge with respect to determinations

about witness credibility. McCain v. State, 194 Md. App. 252, 267, 4 A.3d 53, 61 (2010).

The suppression judge’s findings on witness credibility will not be disturbed unless clearly

erroneous. Id.




                                               12
       In the context of pre-trial identifications, we are mindful that due process principles

apply to protect against the admission of identifications obtained through unnecessarily

suggestive police procedures. James v. State, 191 Md. App. 233, 251-52, 991 A.2d 233, 132-

33 (2010). In doing so, we apply a two-step inquiry to determine the admissibility of

identifications alleged to be the product of impermissibly suggestive procedures. Id. First,

the burden falls on the accused to establish that the procedures employed by the police were

impermissibly suggestive. Id.; see Thomas v. State, 213 Md. App. 388, 416-17, 74 A.3d 746,

763-64 (2013)(noting that the defense “must show some unnecessary suggestiveness in the

procedures employed by the police”). If the accused demonstrates that the identification was

tainted by suggestiveness, the burden shifts to the State to prove by clear and convincing

evidence that the reliability of the identification outweighs “the corrupting effect of the

suggestive procedure.” Thomas v. State, 139 Md. App. 188, 208, 775 A.2d 406, 418 (2001).

The linchpin of the analysis is the reliability of the identification. James, 191 Md. App. at

252, 991 A.2d at 133. If the accused fails to carry his or her burden demonstrating

impermissibly suggestive police procedures, however, our inquiry ends and the identification

is deemed reliable. Id.

       We determine first whether the procedures employed by the police to obtain the

identifications were impermissibly suggestive. Judge Charles Moylan, Jr., writing for this

Court discussed at length the concept of impermissibly suggestive police procedures.




                                             13
Conyers v. State, 115 Md. App. 114, 121, 691 A.2d 802, 806 (1997). He explained as

follows:

              “Impermissibly suggestive police misbehavior . . . is not a
              category that embraces every variety of police misbehavior . . .
              . To do something impermissibly suggestive is not to pressure or
              to browbeat a witness to make an identification but only to feed
              the witness clues as to which identification to make. THE SIN
              IS TO CONTAMINATE THE TEST BY SLIPPING THE
              ANSWER TO THE TESTEE. All other improprieties are
              beside the point.”

Id.; see Jenkins v. State, 146 Md. App. 83, 126, 806 A.2d 682, 706-07 (2002), rev’d on other

grounds, 375 Md. 284, 825 A.2d 1008 (2003)(citing the standard announced in Conyers and

noting that “the scope of identification procedures constituting ‘impermissible

suggestiveness’ is extremely narrow”). Thus, it is not a Due Process violation per se that an

identification procedure is suggestive. State v. Hailes, _ Md. App. _, slip op. at 59, (filed

May 27, 2014).       The procedure must be impermissibly suggestive and it is the

impermissibility of the police procedure that warrants exclusion. Id.

        At the outset, we note that the investigating officer in the case sub judice did not

follow proper police procedures by placing Taha and Javeria in the same room to view the

photo book. In 1999, the United States Department of Justice (the DOJ) developed a guide

for law enforcement agencies to utilize in obtaining accurate eyewitness evidence. U.S.

Dept. of Justice, Eyewitness Evidence: A Guide for Law Enforcement (1999) [hereinafter

DOJ Standards]. The DOJ instructs that the proper procedure for showing a witness a photo

book, or, a “mug book,” requires first that the investigating officer “provide instructions to

                                             14
the witness prior to conducting the procedure.” DOJ Standards at 19. Among other

advisements, the officer should “[i]nstruct each witness without other persons present.” Id.

(emphasis added). Law enforcement agencies in Maryland are required to comply with the

DOJ’s standards. See Maryland Code (2003, 2011 Repl. Vol.) § 3-506(a) of the Public

Safety Article4 (requiring law enforcement agencies in this State to adopt written polices

relating to eyewitness identifications that comply with the United States Department of

Justice standards on obtaining accurate eyewitness identifications).

       On April 14, 2014, the General Assembly amended § 3-506. S.B. 860, 2014 Maryland

Laws, Reg. Sess. (Md. 2014). Effective October 1, 2014, law enforcement agencies must

comply with additional statutory safeguards in conducting eyewitness identifications. Id.

The amended provision requires law enforcement agencies across Maryland to adopt the

Police Training Commissions’s Eyewitness Identification Model Policy, or, to adopt polices

as promulgated by the statute. Id. Among other requirements, the statute mandates that, if

there are multiple eyewitnesses, “the identification procedure shall be conducted separately

for each eyewitness.” Id.

       It is clear that the reliability of eyewitness identifications is of paramount concern to

the people of this State, as it should be. We note that law enforcement agencies should not

take lightly the procedures employed to obtain eyewitness identifications. The failure to do




       4
        Unless otherwise indicated, all subsequent statutory references herein shall be to the
Public Safety Article.

                                              15
so may result in grave consequences. In many instances, a witness’s identification of the

accused may be the feather that tips the scale in favor of conviction.

       In the instant matter, Detective Batavick did not follow the DOJ’s standards when he

placed Taha and Javeria in the same room to view the photo book. Although he instructed

the witnesses prior to showing them the photo book, the detective should have shown the

witnesses the photo book separately.

       Notwithstanding the impropriety of placing Taha and Javeria in the same room to

view the photo book, the police procedures did not rise to the level of impermissible

suggestiveness to warrant exclusion of the identifications. Detective Batavick showed the

photo book individually to the witnesses and instructed them not to communicate with one

another. As he sat outside of the room with the door ajar, the detective observed that the

children did not violate his instruction. He testified that, to his knowledge, neither he nor any

other officer told Taha or Javeria whom to select from the photo book. Moreover, Taha and

Javeria selected two individuals from the photo book who had “similar features” to the

assailant. Neither child asserted that either of the individuals they selected was, in fact, the

person who robbed them.

       In In re Tyquan W., 82 A.D.3d 1255 (N.Y. App. Div. 2011), the Appellate Division

of the Supreme Court of New York faced a similar situation to the instant matter. In that

case, the police put two witnesses to the crime in the same room to view a photo book. The

first witness identified the defendant. After the second witness saw and heard the first



                                               16
witness identify the defendant, she viewed the photo book and identified the defendant as

well. The defendant claimed that that identifications should be suppressed because the

procedure employed was impermissibly suggestive. Because the evidence established that

the witnesses communicated before the second witness made an identification, the court

upheld the suppression of the second witness’s identification, but permitted the first witness’s

identification. In re Tyquan W., 82 A.D.3d at 1256. The court did not find compelling the

argument that placing the witnesses in the same room was sufficient, by itself, to taint the

first witness’s identification. See id. See also People v. Rodriguez, 17 A.D.3d 1127, 1129

(N.Y. App. Div. 2005) (“[T]he fact that a witness viewed the photo array while a second

witness was in the room did not taint the witness’s identification of defendant’s photograph

in the photo array.”).

       The case sub judice is similar, in some respects, to In re Tyquan. Both Taha and

Javeria were in the same room when they viewed independently the photo book. What

emerges from the New York case is that the procedure of placing two witnesses in the same

room to view a photo book, although improper, is not per se suggestive. As to the evidence

of communication between the witnesses, we find it compelling that, contrary to Javeria,

Taha testified that he and his sister did not communicate during the procedure. We resolve

conflicts in testimony at the suppression hearing in the light most favorable to the prevailing

party–in this case, the State. See Prioleau, 411 Md. at 638 (“We review the evidence and the

inferences that may be reasonably drawn in the light most favorable to the prevailing party.”).



                                              17
Moreover, unlike the witnesses in In re Tyquan, neither Taha nor Javeria identified appellant

as the person who robbed them after viewing the photo book. They selected two photographs

of individuals with similar features to the assailant. Javeria acknowledged that she selected

the photos on her own accord and that the police did not influence her decision in any way.

Taha echoed this sentiment. Accordingly, the suppression hearing record is devoid of

evidence to suggest that the officers “slipped” the answer to the witnesses or that the fact that

the two witnesses viewed the photo book in the same room tainted their identifications.

       Appellant argues further that the identification procedure was impermissibly

suggestive because the photo array was misleading. He contends that it was impermissibly

suggestive to include his photo in the photo array, which the police presented to the Kaleems

for a second identification, without including the photo of the other individual that Taha and

Javeria selected at the police station from the photo book.          That the police included

appellant’s photo for a second time without including the photo of the other potential suspect

could be impermissibly suggestive if the record demonstrated that there was some reason for

the witnesses to notice it. See Jenkins, 146 Md. App. at 128, 806 A.2d at 708 (noting that

while it may be a factor that only appellant was included in both a photo array and a line-up

identification, the procedure “would only be suggestive if there was some reason for [the

witness] to notice it”).

       In the instant matter, there is nothing in the record to suggest that the witnesses had

any reason to notice the repeated use of appellant’s photograph. Detective Batavick testified



                                               18
that the police generated additional evidence that made appellant their primary suspect. As

such, the officers used a more recent photo of appellant than the one found in the photo book 5

and utilized a computer imaging database to compile individuals matching appellant’s facial

features to create the photo array. The witnesses reviewed independently the photo array and

identified appellant as the person that had robbed them on February 22, 2013.6 Taha

indicated the person in the photograph that he selected had a similar nose, mouth, color of

skin and hairstyle as the assailant. Javeria and Sahid selected the photograph of appellant

and stated “that’s him,” without further explanation. While we agree that it was a factor that

appellant was the only suspect to appear in both the photo book and the photo array, nothing

the witnesses said or did indicates that the reason they selected appellant’s photograph was

because they had seen it before or because they had some reason to notice it. Because we

find that the identification procedures employed by the police were not impermissibly

suggestive, our inquiry ends. The suppression court did not err by denying appellant’s

motion to suppress.




       5
        Detective Batavick indicated that the photograph of appellant in the photo array had
more facial hair and that appellant looked “quite a bit” older than the photograph included
in the photo book.
       6
       Appellant claims that the officers told Javeria that “she had to pick one [photograph]
and sign it on the back.” On cross-examination, however, Javeria testified that Detective
Batavick did not tell her which picture to select and that she made the selection on her own.

                                              19
     JUDGMENTS OF THE CIRCUIT
     COURT FOR PRINCE GEORGE’S
     COUNTY AFFIRMED. COSTS TO BE
     PAID BY APPELLANT.




20